PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ANX_03_NA_NA_FR.txt. 103

ANNEXE 3

LETTRE DU GOUVERNEMENT BRITANNIQUE AU
SECRÉTAIRE GÉNÉRAL DE LA SOCIÉTÉ DES NATIONS

[Traduction.] Foreign Office, S.W. 1, le to avril 1031.

Monsieur le Secrétaire général,

M. Henderson, secrétaire pour les Affaires étrangères, me
charge de vous prier de vouloir bien inscrire à l’ordre du jour
de la soixante-troisième Session du Conseil de la Société des
Nations la question suivante:

« Protocole austro-allemand pour l’établissement d’une union
douanière. »

2. Les membres du Conseil, dont l’attention a certainement
été attirée sur le protocole précité, savent probablement que
des doutes ont été exprimés quant a la compatibilité du régime
envisagé par ce protocole avec les obligations assumées par le
Gouvernement autrichien aux termes des protocoles du
4 octobre 1922.

3. Comme les protocoles cités en dernier ont été négociés
sous les auspices du Conseil, le Gouvernement de Sa Majesté
dans le Royaume-Uni estime qu’il est de la plus haute impor-
tance que l’on puisse dissiper, à une date aussi rapprochée que
possible, tous les doutes émis à cet égard, et pense qu'il
conviendrait, à cette fin, que la question fût examinée par le
Conseil lui-même.

(Signé) ORME SARGENT.

70
